Citation Nr: 0302478	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  98-17 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder 
with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel
INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions which determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for a low back disorder.  

A videoconference hearing was held in March 2000, before the 
Board Member signing this document.  The Board Member had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony has been associated with the claims 
file.  

In a September 2000 Board decision, it was determined that 
new and material evidence had been submitted to reopen the 
claim for entitlement to service connection for a low back 
disorder; however, entitlement to service connection was 
denied as not well grounded.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (the Veterans 
Claims Court).  In February 2001, the parties filed a Joint 
Motion to Remand and To Stay Further Proceedings.  By Order 
dated April 11, 2001, the Veterans Claims Court vacated the 
Board's September 2000 decision, and remanded the case 
pursuant to 38 U.S.C.A. § 7252(a).  

In March 2002, the Board undertook additional development of 
the issue currently on appeal.  The additional development 
has been completed and the issue is now ready for appellate 
consideration.  In November 2002, the Board wrote the veteran 
and informed him of the additional evidence received in 
regard to the issues on appeal and provided copies of the 
evidence for his review.  The veteran was informed that he 
had 60 days to submit additional evidence or argument in 
response to the new evidence.  In January 2003, the veteran's 
representative submitted additional argument in response to 
the new evidence.  

The Board notes that the additional medical evidence, 
consisting of the report from the July 2002 VA medical 
examination was received by the Board.  The Board has 
considered this newly submitted evidence in its decision 
herein.  Although the veteran did not submit a waiver of RO 
consideration of this evidence, the Board notes that there is 
no longer a regulatory requirement that the veteran waive RO 
consideration of such evidence.  


FINDINGS OF FACT

1.  A low back disorder with degenerative disc disease was 
not diagnosed until many years after service, and no 
persuasive medical evidence has been submitted linking the 
veteran's low back disorder with degenerative disc disease to 
service.  Arthritis was not shown until years after service.  

2.  The most persuasive medical evidence on file fails to 
establish that the current low back pathology was related to 
any in-service occurrence or event.


CONCLUSION OF LAW

A low back disorder with degenerative disc disease was not 
incurred in or aggravated by active service, and arthritis 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5100 et. seq. 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.307, 3.309, and 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examination and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and statements of the case, and was specifically advised of 
the notice and duty to assist provisions of the VCAA in 
correspondence dated in June 2002.  In this regard, the Board 
notes that the June 2002 correspondence made specific 
reference to evidence that would be obtained by the Board and 
records that the veteran was asked to submit in support of 
his appeal.  He has not identified any additional, relevant 
evidence that has not been requested or obtained..  As it 
appears that all pertinent evidence has been obtained, the 
Board finds that the claims are ready to be reviewed on the 
merits.  See VCAA; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

For certain enumerated disabilities including arthritis, 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service, even though there is no evidence 
the disease existed during service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A review of his service medical records reflects that in 
November 1961 the veteran was seen after reporting that he 
was involved in a motor vehicle accident three days earlier.  
Physical examination was negative.  On service separation 
examination in August 1962, clinical examination of his 
musculoskeletal system was entirely normal.  

On VA examination in March 1967, the veteran related that he 
was involved in a truck accident during service in 1961.  He 
said that he had no complaints until approximately five 
months following the accident.  He stated that since that 
time the pain in his back was recurrent.  Minimal changes 
were noted on X-ray studies of the back; there was diminished 
disc space between the L-4 and L-5 and L-5 and S-1.  There 
was some minimal marginal lipping noted.  However, the 
examiner indicated that no orthopedic condition of the back 
was found on physical examination.  

A June 1970 VA hospital record reflects that the veteran was 
seen with complaints of low back pain with right sciatica.  
He reported increasing sciatic over the last few years.  Past 
history was said to be unremarkable.

VA hospital record dated from July 1970 to August 1970 show 
that the veteran was admitted with complaints of intermittent 
low back pain with radiation to the right leg.  He reported 
low back pain secondary to an auto accident.  There had been 
radiation of the pain over the last 3 years.  A myelogram was 
done and was considered normal.  The diagnosis was chronic 
low back pain secondary to lumbosacral sprain.  

VA medical records dated from January 1987 to September 1993 
show that was seen with complaints of low back pain which he 
reported began in 1962.  Diagnoses included low back 
arthritis, and degenerative joint disease of the lumbosacral 
spine.  

Private medical records dated in October 1991 reveal that the 
veteran was seen with complaints of low back pain.  A CT of 
the spine conducted in October 1991 reflected severe 
degenerative disc disease at L2-3 and L4-5 and of a mild 
degree at the L5-S1 level.  No herniated discs or spinal 
stenosis was shown.  

A medical evaluation in connection with the veteran's claim 
for state disability benefits was conducted in January 1992.  
The veteran reported a history of back pain since 1965 or 
1966.  He related that he was involved in a motor vehicle 
accident during military service.  The findings included 
progressive, generalized degenerative arthritic changes 
involving the cervical and lumbar spines.  

A May 1997 VA medical record notes that the veteran was seen 
with complains of low back pain with radicular symptoms.  
Decreased range of motion of the back was noted on 
examination.  The diagnostic assessment was degenerative disc 
disease and degenerative joint disease.  

Lay statements from the veteran's friends and family members 
were received in March 1998.  The statements recounted the 
veteran's history of a motor vehicle accident during active 
duty.  It was noted that he had experienced chronic back 
problems since his discharge from active duty.  

A March 2000 VA medical record notes that the veteran was 
seen reporting chronic low back pain following a truck 
accident during active duty.  The diagnostic impression 
included degenerative disc and facet arthritis.  

In a December 2001 private medical statement, William Jones, 
M.D indicated that he had thoroughly reviewed the veteran's 
claims file and post service medical records.  In his 
opinion, the truck accident during service was as likely as 
not the cause of the veteran's low back pain, including 
arthritis and degenerative changes of the spine which 
occurred years after the accident.  

On VA examination in July 2002, the veteran recounted his 
history of a truck accident during service.  The veteran 
related that the truck was severely damaged during the 
incident; however, at that time, he suffered no injuries and 
did not experience low back pain.  He stated that he began 
experiencing low back symptoms in 1963, two years after the 
accident.  His current complaints included low back pain, 
pain in both legs, non-radicular in description or dermatome 
distribution.  On physical examination, it was noted that the 
veteran had pain at extremes of movement on range of motion 
testing.  He was noted to be obese.  His back muscles 
appeared to be in very poor condition.  There was no evidence 
of spasm but there was pain on palpation.  No postural 
abnormalities or deformities were noted on examination.  The 
examiner indicated that the veteran's leg pain description 
was not classic for radicular symptoms.  It was noted that 
given the veteran's body habitus and description of X-ray 
findings and review of the claims file, it appeared that he 
had degenerative joint disease of the lumbar and cervical 
spine.  The examiner indicated that the veteran's obesity was 
the number one cause of his degenerative arthritis.  
Regarding the truck accident during service, it was noted 
that given the fact that the accident occurred two years 
prior to the onset of his low back pain, difficulty walking 
and back spasms, it was doubtful that there was a cause and 
effect between the two.  The examiner opined that it was not 
as likely as not that the truck accident resulted in his 
chronic degenerative joint disease of the spine.  The 
examiner added that the fact that the veteran suffered no 
injuries at the time of the accident also supported his 
conclusion.  The examiner related that it was much more 
likely that the veteran's low back disorder was caused by 
chronic wear and tear of the joints exacerbated by his body 
habitus.  

In a January 2003 medical statement, Dr. Jones related that 
he had reviewed the 2002 VA opinion regarding the veteran's 
claim for service connection.  Dr. Jones agreed that the 
veteran's heavy frame likely played a major role in the 
degenerative of his lumbar spine over time but that did not 
account for his cervical degeneration.  Moreover, the doctor 
noted that one could not definitively rule out the truck 
accident as an early cause of his cervical or lumbar 
degenerative arthritis.  Dr. Jones opined that the truck 
accident that occurred during the veteran's period of active 
service was as likely as not the cause of his neck and back 
arthritic disease.  

After a review of the evidence, the Board concludes that the 
veteran's contentions, to the effect that his current low 
back disability began in service is not supported by the 
record.  First, although the service medical records note 
that the veteran was seen following a motor vehicle accident, 
there were no symptoms or findings of a low back injury of 
complaints of back pain.  In addition, other service records 
and the service separation examination were entirely negative 
for findings, complaints or diagnoses of a low back 
disability.  

In addition, although post-service medical evidence reflected 
findings of chronic low back pain with degenerative disc 
disease, the evidence does not establish that there is an 
etiological or causal relationship between the veteran's 
current complaints and the in-service truck accident, his 
contentions to the contrary notwithstanding.  Moreover, 
during the 2002 VA examination, the examiner specifically 
noted that there was no clear relationship between the in-
service truck accident and his current chronic degenerative 
joint disease of the spine.  In fact, the VA examiner 
indicated that it was much more likely that the veteran's low 
back disorder was a result of wear and tear of the joints due 
to his obesity.  

In this regard, the Board notes that, although the opinions 
of Dr. Jones are of record indicating that the veteran's back 
problems were due to the motor vehicle accident during 
service, those opinions appear to be based on the history as 
reported by the veteran to the examiner.  Moreover, although, 
the doctor reported reviewing the veteran's claims file and 
post-service medical records, there is no indication that Dr. 
Jones conducted a physical examination of the veteran.  In 
contrast, the Board finds more probative the opinion of the 
2002 VA examiner, who performed a comprehensive physical 
examination of the veteran and a thorough review of the 
claims file.  The examiner reasoned that it was not likely 
that the veteran's current low back disorder was due to the 
in-service accident especially since the veteran did not 
report back complaints until two years following the 
accident.  In addition, the examiner's conclusion that the 
veteran's body habitus was the more likely cause of his 
current low back disability, cause the Board to conclude that 
the veteran's low back disorder is not due to his in-service 
truck accident.  

It is further noted that this finding is consistent with the 
contemporary evidence on file.  Again, it is noted that there 
was no medical treatment after the accident in service, there 
is evidence of a post-service accident, following which 
complaints are noted, and there is a long time history of 
warehouse work and truckdriving.  The veteran was given an 
opportunity to submit employer records showing sick leave, or 
reasons for leaving various employment, but no such 
information was provided.  Thus, the first back treatment was 
several years after service, then there is a gap in treatment 
into the 1980's.  Arthritic changes were not evidenced within 
1 year following separation from service.

The Board has also considered statements and testimony 
submitted  that the veteran's current low back disability is 
related to active duty.  Although the statements and 
testimony are probative of symptomatology, they do not 
constitute competent or credible evidence of a diagnosis or 
medical causation of a disability. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The veteran and his family and friends lack the 
medical expertise to offer opinions as to the existence of 
the disability, as well as to medical causation of any 
current disability.  Id.  Because the persuasive medical 
evidence shows no relationship between the in-service truck 
accident and his current low back disability, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim for service connection for a low back 
disability with degenerative disc disease.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).  



ORDER

Service connection for a low back disorder with degenerative 
disc disease is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

